UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1273


TINA JENKINS,

                    Plaintiff - Appellant,

             v.

MV TRANSPORTATION, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cv-00702-TDC)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Tina Jenkins, Appellant Pro Se. Robert R. Niccolini, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tina Jenkins seeks to appeal the district court’s order granting summary judgment

to MV Transportation, Inc. in Jenkins’ employment action. Parties to a civil action are

accorded 30 days after the entry of the district court’s final judgment or order to note an

appeal. Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the time to

file a notice of appeal if a party moves for an extension of the appeal period within 30

days after the expiration of the original appeal period and demonstrates excusable neglect

or good cause to warrant an extension. Fed. R. App. P. 4(a)(5); see Washington v.

Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989). “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The district court’s final judgment was entered on the docket on January 25, 2018.

Jenkins’ notice of appeal was filed on March 8, 2018, after the expiration of the 30-day

appeal period but within the excusable neglect period. Because Jenkins’ notice of appeal

offered some excuse for her untimeliness and requested that the district court accept her

notice of appeal upon receipt, we construe it as a timely request for an extension of time

to file an appeal. Accordingly, we remand the case for the limited purpose of allowing

the district court to determine whether the time for filing a notice of appeal should be

extended under Fed. R. App. P. 4(a)(5)(A). The record, as supplemented, will then be

returned to this court for further consideration.

                                                                             REMANDED



                                              2